Citation Nr: 0333247	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of initial rating for service-connected 
bilateral hearing loss, evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1943 to June 
1963, retiring with more than twenty years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which granted service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation under Diagnostic Code 6100.  The veteran entered a 
notice of disagreement (NOD) with this decision in August 
2002; the RO issued a statement of the case in November 2002; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 2002. 

The Board notes that in the RO's July 2002 rating decision, 
the determination of service connection for a sinus condition 
was deferred.  It appeared that the RO was waiting to receive 
records from Munson Army Hospital.  This matter is referred 
to the RO for appropriate action, to include obtaining these, 
as well as any relevant, medical records and to adjudicate 
this issue in a timely fashion.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has been 
sufficient compliance with the duty to assist provisions of 
the VCAA.  

In this regard, the veteran specifically referenced medical 
records relating to his hearing from Munson Army Hospital for 
the period 1989 to the present in his September 2001 claim.  
The RO requested these records in October 2001 and again in 
September 2002 with no response.  The RO should continue to 
make attempts to secure these records so that a decision can 
be made based on all the relevant evidence or enter a 
determination that it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.

The Board notes that in the veteran's statement submitted in 
support of his NOD in August 2002, he indicated that 20 to 25 
years ago he was given audiograms at Fort Meade, Maryland, 
and at Walter Reed Medical Center, Washington DC.  While 
these records were not obtained by the RO, the Board notes 
that they are not material to the issue on appeal, as it is 
the veteran's level of disability since the effective date of 
the grant of service connection (here, September 5, 2001) 
that is central to the initial rating for bilateral hearing 
loss.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  Obtain copies of the veteran's 
treatment records from Munson Army 
Hospital, dated between 1989 and the 
present.  Continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the 
military facility should provide a 
negative response if records are not 
available.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  Consideration should be 
given to staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim remains denied, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


